Title: From Alexander Hamilton to Benjamin Lincoln, 4 October 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, October 4, 1790. “It being necessary that I should prceed according to the directions of the Legislature to complete the Light house at Portland in the Province of Maine, I find the remote situation of the place will render your assistance requisite on the occasion. Enclosed you will find the Act of Congress which must limit your disbursements. I wish this business to be well executed in a way corresponding and that no time may be lost. If it is possible to compleat the work this season it is very desirable that it be done.…”
